     Case 2:18-cv-00560-JAM-KJN Document 90 Filed 01/28/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN McCLINTOCK,                                    No. 2: 18-cv-0560 JAM KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    T. COOPER, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner, proceeding pro se, with this civil rights action seeking relief

18   pursuant to 42 U.S.C. § 1983.

19           On January 25, 2021, plaintiff filed a motion for leave to amend his complaint. Plaintiff’s

20   motion was not, however, accompanied by a proposed amended complaint. As a prisoner,

21   plaintiff’s pleadings are subject to evaluation by this court pursuant to the in forma pauperis

22   statute. See 28 U.S.C. § 1915A. Because plaintiff did not submit a proposed amended complaint,

23   the court is unable to evaluate it.

24           Accordingly, IT IS HEREBY ORDERED that plaintiff’s January 25, 2021 motion for

25   leave to amend (ECF No. 89) is denied without prejudice.

26   Dated: January 27, 2021

27
     Mc560.ame(2)
28
                                                          1
